                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PEDRO LUIS GAVILAN-CRUZ,                                      CIVIL ACTION
                Petitioner,

                v.

 SUPERINTENDENT, SCI ROCKVIEW,                                 NO. 19-954
 and THE ATTORNEY GENERAL OF
 THE STATE OF ___________________,
                 Respondents.

                                             ORDER

       AND NOW, this 24th day of July, 2019, upon consideration of Petition Under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus filed by pro se petitioner, Pedro Luis Gavilan-Cruz

(Document No. 1, filed March 6, 2019), Petitioner’s Motion for Appointment of Counsel

Pursuant to 18 U.S.C. § 3006A(a)(2), the record in this case, and the Report and

Recommendation of United States Magistrate Judge Timothy R. Rice dated May 17, 2019, there

being no objections to the Report and Recommendation notwithstanding the passage of time for

filing such objections, IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Timothy R.

Rice dated May 17, 2019, is APPROVED and ADOPTED;

       2.      Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se

petitioner, Pedro Luis Gavilan-Cruz is DENIED WITH PREJUDICE for the reasons stated in

the Report and Recommendation;

       3.      Petitioner’s Motion for Appointment of Counsel Pursuant to 18 U.S.C.

§ 3006A(a)(2) is DENIED;

       4.      A certificate of appealability will not issue because reasonable jurists would not

debate this Court’s decision that the petition does not state a valid claim of the denial of a
constitutional right with respect to petitioner=s claim. See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK this case CLOSED.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.




                                                 2
